Citation Nr: 1112768	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to a TDIU.

In March 2010, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to increased disability ratings for the Veteran's service-connected right knee disabilities have been raised by the record.  Specifically, at the time of the Veteran's March 2010 Board hearing, he asserted that his right knee disabilities had worsened.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

As a preliminary matter, the Board notes that the most recent VA treatment records, beyond that of report of the December 2007 VA examination and the June 2008 magnetic resonance imaging report, are dated in September 2006.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran contends that his service-connected disabilities, his right knee disabilities, render him unemployable and, as such, he is entitled to a TDIU.  The Veteran is currently service-connected for status-post strain, right knee with residual lateral collateral ligament laxity, rated as 30 percent disabling; and status-post strain, right knee with limitation of motion, rated as 10 percent disabling; resulting in a combined 40 percent disability evaluation.

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

The Veteran is not in receipt of a at 60 percent rating for a single service-connected disability or, in the alternative, a 40 percent rating for a single disability with sufficient additional disability to bring the combined rating to at least 70 percent. Therefore, the Board finds that the Veteran does not meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.        § 4.16(a).
Record of private evaluation in March 2006 indicates that the examiner opined that the Veteran's amputations affected his ability to use his bilateral upper extremities and such, combined with his difficulty is standing and walking, limited his vocational options.

The Veteran's disability benefits claim to the Social Security Administration (SSA) was granted, and in November 2006, report of such indicates that his primary diagnosis was chronic cervical pain and amputation of multiple digits of both hands, and his secondary diagnosis was degenerative joint disease of the knee.  

At the time of his most recent VA examination, in December 2007, the examiner opined that the Veteran's service-connected right knee disabilities prevented him from being gainfully employed for heavy duty, but not for light duty.  

The Board notes that service connection is not in effect for a cervical spine disorder or amputation of multiple digits of both hands, both considered in the opinions of the SSA and the private examiner.  Further, it remains unclear if the Veteran's service-connected right knee disabilities have worsened since the time of his most recent VA examination and thus affect his employability beyond that contemplated by the VA examiner.  Therefore, a remand is necessary in order to afford the Veteran an appropriate VA examination in order to determine the impact his service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in Shreveport, Louisiana, dated from September 2006 to the present.

2.  After the above-described development is completed, the Veteran should be afforded an appropriate VA examination in order to determine the impact his service-connected disabilities, limited only to status-post strain, right knee with residual lateral collateral ligament laxity, and status-post strain, right knee with limitation of motion, have on his employability.

The examiner should offer an opinion regarding whether it is at least as likely as not that the Veteran's service-connected disabilities, to include any side effects of medications that he must take for such disabilities, either singularly or jointly, render him unable to secure and follow substantially gainful employment.

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



